Citation Nr: 0202283	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  00-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel





INTRODUCTION

The veteran had active duty service from April 1942 to 
October 1945.  He was a prisoner of war, apparently from July 
to September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which continued a 30 percent rating for 
PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by symptoms reflective 
of depression, mild memory impairment, sleep impairment and a 
Global Assessment of Functioning (GAF) Scale score of 54.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased rating for PTSD and its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  By virtue of the Statement of the Case 
issued during the pendency of the appeal and a letter from 
the RO dated in May 2001, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim.  
The veteran was afforded a VA examination, and the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

The veteran contends that he is entitled to an increased 
rating for PTSD on the basis that his current symptoms are 
more reflective of a higher rating than the 30 percent 
currently assigned.  Historically, a July 1948 rating 
decision granted service connection for psychoneurosis, 
hypochondriacal reaction and assigned a 30 percent rating 
effective April 1, 1946.  A June 1950 rating decision reduced 
the assigned rating to 10 percent on the basis that the most 
recent VA examination showed the veteran to have improved 
symptoms.  However, a November 1950 rating decision, based on 
new evidence submitted, determined the veteran's condition to 
be greater than 10 percent, and restored the 30 percent 
rating, effective the date of the reduction.  The veteran 
appealed this decision, and in a February 1951 decision, the 
Board determined that the evidence of record did not 
establish entitlement to a rating in excess of the 30 percent 
currently assigned.

In November 1996, the veteran filed a claim to reopen his 
claim for an increased rating for his service-connected 
nervous condition.  A March 1997 rating decision continued 
the 30 percent rating for PTSD (previously diagnosed as 
hypochondriacal reaction).  In July 1999, the veteran again 
filed a claim to reopen his claim for an increased rating, 
requesting special consideration on the basis that he was a 
former prisoner of war.  A September 1999 rating decision 
continued the 30 percent rating.  The veteran disagreed with 
the rating decision, and initiated this appeal.  His 
represented has argued that a rating of at least 70 percent 
disabling is in order.

Disability evaluations are determined by the application of 
the Schedule of Ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A VA examination was conducted in August 1999.  It was 
indicated that the veteran had never sought inpatient 
psychiatric hospitalization and had "not seen a psychiatrist 
in years".  He was currently 80 years of age and had retired 
at age 63, having worked as a farmer, maintenance worker and 
water department employee.  Since retiring, he helped his son 
fix various household problems, and he gardened.  He was 
currently living with his second wife.  He had five sons and 
one daughter from his first marriage.  He felt that he got 
along with his family.  They were all close and kept in 
touch.  The veteran noted that he preferred to be a loner, 
and described himself as a "poor socializer."  He did not 
have any hobbies or close friends.  His complaints included 
chronic sleep problems, continuous memories and nightmares of 
his time as a prisoner of war and the time following it when 
he was on the run and evading capture.  His nightmares had 
been nightly, but had eased up over the last several years.  
He would try to stay busy and avoid thoughts and activities 
that arouse recollections of the trauma.  He reported 
difficulty concentrating.  He would be very easily startled, 
with a sense of hypervigilance.  He reported that he used to 
have a vicious temper.  Occasionally he would experience 
panic and anxiety symptoms, such as sweating and heart racing 
which last from seconds to minutes.  Although he experienced 
some depression at times, he felt fortunate to have survived 
and gone home.  A mental status examination showed the 
veteran to be alert, fully oriented, very cooperative, and 
congenial.  His remote memory was intact, however his 
immediate and recent memories were mildly impaired.  
Concentration was somewhat impaired.  His mood was described 
as somewhat down, and his affect was variable.  There were no 
suicidal or homicidal thoughts.  He denied any 
hallucinations, delusions and thought broadcasting.  Judgment 
and insight were intact.  The diagnosis was Axis I, PTSD, 
chronic and severe; Axis II, no diagnosis; Axis III, 
hypertension, coronary artery disease, esophagitis, 
degenerative joint disease, tinnitus, residuals from 
frostbite; Axis IV, psychosocial and environmental problems 
including: chronic mental illness, limited social support 
network, moderate to severe problems with social functioning; 
Axis V, GAF Scale score of 54 with moderate to serious 
symptoms impacting on social functioning.

Additionally, treatment records from the VA medical center in 
Topeka dated between 1996 and September 2001 were received.  
These records indicate the veteran to have been treated for 
various symptoms, including heart disease and hypertension.  
There is no indication of any treatment for PTSD or any 
psychiatric disorders.  

Given the evidence as outlined above, the Board must look to 
the Schedule for Rating Disabilities to determine the 
appropriate disability evaluation.  Diagnostic Code 9411 of 
38 C.F.R. § 4.130 sets forth the criteria for evaluating PTSD 
using Diagnostic Code 9440.  To obtain a 70 percent 
evaluation, there must be symptoms reflecting occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

To obtain a 50 percent evaluation, there must be symptoms 
reflecting occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

For a 30 percent evaluation there must be symptoms reflective 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Based on the above, the Board finds that the veteran's 
symptoms most closely approximate the criteria for a 30 
percent evaluation.  Specifically, the veteran experiences a 
frequently depressed mood, occasional panic and anxiety 
symptoms, problems sleeping with nightmares, and mildly 
impaired memory.  He apparently no longer has difficulty 
controlling his anger  Although the veteran does state that 
he rarely goes out and prefers to spend most of his time 
alone, the VA examination recorded a history of maintaining a 
good relationship with the members of his family, apparently 
referring to his children from his first marriage.  There are 
no reports of the veteran having difficulty grooming himself 
or performing any other self-help activities, suicidal or 
homicidal thoughts or remote memory loss.  The veteran's 
judgment is deemed to be good as he handles his own affairs.  
The VA examination indicated the veteran to be fully 
oriented, alert and congenial.  While he does have chronic 
sleep impairment, he noted that his nightmares had diminished 
in frequency in the last several years.  Also, he described 
no more than occasionally occurring panic and anxiety 
symptoms, lasting from seconds to minutes.  It is not 
disputed that his PTSD symptoms have been chronic and without 
remission, as reported by the VA examiner.  While retired, he 
reports that he keeps busy in order to avoid thoughts of the 
war and being a prisoner of war.  The VA examination in 
August 1999 reflects the veteran to exhibit a GAF Scale score 
of 54 which was noted by the examiner to be reflective of 
moderate to serious symptoms.  When his complaints and 
examination findings are compared to the schedular criteria 
for PTSD, the Board finds that the evidence more nearly 
approximates the level of disability contemplated by a 30 
percent evaluation.  The Board's decision herein does not 
seek to minimize the hardships of the veteran's prisoner of 
war experiences and those of the months following.  
Nevertheless, the Board finds that the preponderance of the 
evidence supports no more than a 30 percent evaluation for 
the veteran's PTSD.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that which has been discussed herein 
so as to render impractical the application of the regular 
rating schedule standards.  Indeed, the 30 percent evaluation 
currently assigned contemplates difficulty with employment.  
In the absence of such factors, the Board finds that the 
criteria for referral of this case for consideration of 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria for an assignment of a rating in excess of 30 
percent disabling for PTSD have not been met, and the appeal 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

